DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The claims have been amended for clarification.

In the claims:

11.   An automatic analyzer, comprising: 
a dispensing nozzle that sucks a sample from a sample container holding the sample and discharges the sample to a reaction container;
a syringe pump that controls an amount of change in a volume of a fluid;
a first pipe that connects the dispensing nozzle and the syringe pump;
a first electromagnetic valve that allows the fluid to flow flow of fluid;
a second pipe that connects the first electromagnetic valve and the syringe pump; a branch pipe that branches the fluid;
for performing heat exchange of the fluid;
a case that contains at least the syringe pump, the first pipe, the first electromagnetic valve, the second pipe, the branch pipe, and the third pipe; and
a heat exchange unit accommodating part to which the heat exchange unit is fixed, wherein the heat exchange unit includes a turning part defied by an extending portion of the third pipe that is arranged in a winding that is wound to eliminate 
wherein the heat exchange unit accommodating part is provided on an upper side in the case. 

12.  The automatic analyzer according to claim 11, 
wherein the third pipe including the heat exchange unit has an internal capacity that 

13.  The automatic analyzer according to claim 11, further comprising: 

a power supply unit that generates an operational power supply for the automatic analyzer, 
wherein the heat exchange unit is disposed 

15.   The automatic analyzer according to claim 11, further comprising: 
a device control unit that controls the syringe pump and the first electromagnetic valve; and 
a power supply unit that generates an operational power supply for the automatic analyzer, 
wherein the heat exchange unit accommodating part that accommodates the heat exchange unit is disposed 

16.   The automatic analyzer according to claim 13, further comprising: 
a cleaning tank that sprays the fluid on an outside of the dispensing nozzle; 
a circulation pump that circulates the fluid under the control of the device control unit; 
a second electromagnetic valve that allows flow of  flow of fluid which is circulated by the circulation pump under the control of the device control unit, and
a pipe that connects the circulation pump and the second electromagnetic valve to the cleaning tank,
wherein in a state where the dispensing nozzle including the sucked sample is moved into the cleaning tank in a time from the sample being sucked until being discharged to the reaction container, the device control unit causes the circulation pump to perform an operation of discharging fluid, controls the fluid discharged from the circulation pump to flow from the second electromagnetic valve, and sprayin the cleaning tank.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art such as Nicogi et al. discloses an analysis apparatus, the reference does not teach nor fairly suggest an automatic analyzer, comprising: a dispensing nozzle that sucks a sample from a sample container holding the sample and discharges the sample to a reaction container; a syringe pump that controls an amount of change in a volume of a fluid; a first pipe that connects the dispensing nozzle and the syringe pump; a first electromagnetic valve that allows the fluid to flow flow of fluid; a second pipe that connects the first electromagnetic valve and the syringe pump; a branch pipe that branches the fluid; a third pipe that connects the first electromagnetic valve and the branch pipe and includes a heat exchange unit for performing heat exchange of the fluid; a case that contains at least the syringe pump, the first pipe, the first electromagnetic valve, the second pipe, the branch pipe, and the third pipe; and a heat exchange unit accommodating part to which  is fixed, wherein the heat exchange unit includes a turning part defied by an extending portion of the third pipe that is arranged in a winding that is wound to eliminate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards; Mark; YAMASHITA; Yoshihiro et al.; YASUI; Akihiro et al.; MORI; Takamichi et al.; JAMES; Kenneth Joseph et al.; Hewitson; Hillary B. et al.; Zeko; Darijo et al.; Jansen; Gijsbert Johan; Knight; Ivor T. et al.; Nichogi; Masao et al.; Shiraishi; Junpei; Kanomata; Takeshi; Urbahn; John A. et al.; Heuvel; Nils van den et al.; Chang; Jim Yuchen et al.; Carlson, Eric D. et al.; Turner, Howard et al.; Yamazaki, Motohiro et al.; Meyer, Andrew et al.; Beer; Neil Reginald et al.; Dales; G. Cameron et al.; Petro; Miroslav et al.; Allington; Robert W. et al.; Allington; Robert W. et al.; and Miyata; Yukihide et al. disclose fluid handling devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798